 Case 1:18-cr-00633-EK Document 337 Filed 05/18/21 Page 1 of 3 PageID #: 2823

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SK/JAM/AFM                                         271 Cadman Plaza East
F. #2016R02228                                     Brooklyn, New York 11201



                                                   May 17, 2021

By ECF

Zachary Margulis-Ohnuma
Law Office of Zachary Margulis-Ohnuma
260 Madison Avenue, 17th Floor
New York, NY 10016

                Re:    United States v. Aleksandr Zhukov
                       Criminal Docket No. 18-633 (S-1) (EK)

Dear Counsel:

                The government writes in response to various inquiries that you have made.

                First, in response to the government’s daily disclosure of trial witnesses and
exhibits, the defense has asked whether the government’s provision of a list of exhibits
“mean[s] no further exhibits will be admitted tomorrow through the remaining witnesses.” 1
The government has made its best efforts to provide its list of expected witnesses and
exhibits each day, in accordance with the Court’s wishes. Trial Tr. at 25. However, as the
Court has already recognized, the government is doing so “understanding that [it is] not
locking [itself] in to an exhibit list” and “that if one document or another turn out to be




       1
         The government is not filing emails between counsel on the public docket as a
professional courtesy. However, the underlying email communications are available should
the Court wish to review them.
 Case 1:18-cr-00633-EK Document 337 Filed 05/18/21 Page 2 of 3 PageID #: 2824




relevant for reasons not immediately foreseeable” it “can adjust a bit on the fly.” Trial Tr. at
25.

              Second, the defense has made various requests related to exhibits.

                  • You have requested copies of GX 810G and GX 816. Those exhibits
                    were previously uploaded to USAFx on April 12, 2021, and May 12,
                    2021, respectively.

                  • You have requested revised versions of GX 659EA, GX 1682T, and
                    GX 1683T. The government has revised these exhibits and uploaded
                    them to USAFx.

                  • You have also requested that GX 627T be redacted. The government
                    opposes redaction of that exhibit.

             Third, the defense has made various requests regarding government witnesses
who have already testified at trial. The government has complied in good faith with its
§ 3500 and Giglio obligations and will continue to do so. As to your specific inquiries:

              • Kaitlin Townsend: The government disclosed § 3500 material for Ms.
                Townsend on April 12, 2021. On May 14, 2021, you claimed that a
                spreadsheet referenced in 3500-KT-1 was not turned over in time for
                effective use at trial. The referenced spreadsheet was disclosed during
                discovery on December 11, 2019 as part of ZHU000292, and as pre-
                marked trial exhibit GX 1304 on December 28, 2020. You have requested
                the government’s assistance in contacting Ms. Townsend to testify during
                the defense case. The government will assist in contacting Ms. Townsend
                but reserves its right to object to her testimony on grounds of relevance and
                prejudice. Please provide the date on which you expect to call Ms.
                Townsend as a witness. Please also provide a proffer of the relevance and
                probative value of her testimony.

              • Sergey Denisoff: The government disclosed § 3500 and Giglio material for
                Mr. Denisoff on April 12, 2021. On the morning of Mr. Denisoff’s
                testimony, on May 11, 2012, you requested a copy of a sealed letter (ECF
                No. 13 on Case No. 20-CR-067). Later that morning, in the courtroom and
                prior to the beginning of the trial day, the government provided you with
                an opportunity to inspect the letter (which you did) and discuss the
                disclosures related to Mr. Denisoff more generally. Notably, the contents
                of the letter were also referenced in the § 3500 material previously
                disclosed to you (3500-SD-58 at p. 29-30). In addition, the fact that Mr.
                Denisoff self-surrendered in connection with the complaint and arrest
                warrant lodged against him was readily apparent from the record in his
                                               2
 Case 1:18-cr-00633-EK Document 337 Filed 05/18/21 Page 3 of 3 PageID #: 2825




                case and, in particular, from the entries indicating that he was not arrested
                in California but rather appeared voluntarily in the Eastern District of New
                York with counsel present by telephone. Mr. Denisoff’s self-surrender was
                discussed during the cross-examination on two separate occasions. Trial
                Tr. at 1249-50, 1252.

            • Dimitris Theodorakis: The government disclosed § 3500 material for Mr.
              Theodorakis on April 9, 2021. The government also provided proffers of
              Mr. Theodorakis’s testimony by letter on multiple occasions, both on its
              own initiative and in response to your prior requests for more information.
              See, e.g., ECF No. 287-3. The day before Mr. Theodorakis’s testimony, on
              May 6, 2021, you requested additional emails related to an email chain
              disclosed to you on April 9, 2021 and marked 3500-DT-5. The remaining
              emails do not constitute § 3500 material for this witness.

            • Antoni Kolev: The government disclosed § 3500 material for Mr. Kolev on
              April 12, 2021, and one document consisting of supplemental § 3500
              material on May 16, 2021. The day before Mr. Kolev’s testimony, on May
              17, 2021, you requested “legal process” referenced in an FBI report
              disclosed to you on April 12, 2021 and marked 3500-AK-1. Legal process
              does not constitute § 3500 material for this witness.

            • Ron Neilson: The government disclosed § 3500 material for Mr. Neilson
              on April 12, 2021. On the day of Mr. Neilson’s testimony, on May 13,
              2021, you requested a copy of the applicable contract between Media122
              and AdKarma. The government has obtained a copy of the applicable
              terms and is providing it to you by email, Bates-stamped ZHU007511.


                                                 Very truly yours,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                          By:      /s/ Saritha Komatireddy
                                                 Saritha Komatireddy
                                                 Artie McConnell
                                                 Alexander F. Mindlin
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000


cc:   Clerk of the Court (EK) (via ECF)
      All counsel of record (via ECF)
                                            3
